*355ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of AUGUSTINE UGO UZODIKE of EAST ORANGE, who was admitted to the bar of this State in 1990, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and respondent having failed to attend a demand audit on August 13, 1998, scheduled by the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4), AUGUSTINE UGO UZODIKE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that AUGUSTINE UGO UZODIKE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that AUGUSTINE UGO UZODIKE comply with Rule 1:20-20 dealing with suspended attorneys.